Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/818,47 (US11143607B2) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Lines 24-25 detail “wherein an NMR apparatus having a main magnet, gradient coils, radiofrequency coils provide the NMR pulse gradient in the borehole” should read “wherein an NMR apparatus having a main magnet, gradient coils, and radiofrequency coils provides the NMR pulse gradient in the borehole”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11143607 (Hereinafter known as parent application) in view of Claim 9 of US Patent No. US 9459330 (Hereinafter known as Freedman). Claim 1 of the parent application details “exposing the out of the pore portion of the hydrocarbon-containing geological formation to an NMR pulse gradient along an axis Z …”. The Claim 1 of the instant application includes the limitations of Claim 1 of the parent application with a further limitation of “wherein an NMR apparatus having a main magnet, gradient coils, radiofrequency coils provides the NMR pulse gradient in the borehole.” As Claim 1 of the parent application details the performing the NMR pulse gradient along the axis Z of the geological formation, the main difference between the parent application and the instant application is the incorporation of the limitation detailing the components of the NMR apparatus, that is it having a “main magnet, gradient coils, radiofrequency coils”. It is well known in the art that an NMR apparatus contains a main magnet, gradient coils, and radiofrequency coils and this can be seen in Claim 9 of Freedman. Freedman in Claim 9 teaches an NMR sensor assembly with the structure of an antenna coil, pulse field gradient coils, and a magnet assembly as part of a downhole tool disposable in a wellbore. As the difference between Claim 1 of the instant application structure of the NMR apparatus and the structure of the NMR apparatus from Claim 9 of Freedman would be the difference between “radiofrequency coils” and “antenna coil”. Freedman details that the “antenna coil” is a “radio frequency coil” in [0060]. Claims 2-3, 9, and 11 of the instant application detail the same limitations as presented in Claims 2-3, 9, and 11 of the parent application. It would be obvious to use the NMR sensor assembly structure as detailed in Claim 9 of Freedman with the method of claim 1 of the parent application. Doing so would improve the means for acquiring diffusion measurements of a fluid in a wellbore. Therefore claims 1-3, 9, and 11 of the instant application are not patentable distinct from the claims 1-3, 9, and 11 of the parent application in view of Claim 9 of Freedman.

Conclusion
Claims 1-3, 9, and 11 are only rejected under a double patenting issue and have no prior art rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                      

/TARUN SINHA/Primary Examiner, Art Unit 2863